Citation Nr: 1605253	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In October 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1. Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.  

2. A psychiatric disability, other than PTSD, was not manifested in service, and is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2006, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claim and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  Following the Board's October 2014 remand, the VA sent the Veteran a letter requesting releases for any records of private treatment he received for his psychiatric disabilities; the Veteran has not provided releases for such records.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Attempts to verify the Veteran's stressor information (specifically his report of witnessing a fellow shipmate fall through a hatch and get injured in July, August, or September 1977) involved contacting the Joint Service Records Research Center (JSRRC), the Coast Guard Historian Investigative Service, and the National Archives.  JSRRC reviewed the SSCGC Blackhaw ship history from 1944-1993; the USCG chronology of monthly events for July and August 1977; and the casualties listing for USCG enlisted personnel killed in the line of duty for 1976-1978.  In October 2015, the RO issued a formal finding that the stressor identified by the Veteran was not conceded because these various records sources reviewed numerous records and were unable to locate any documents specific to the Veterans claim.  

In September 2013, VA received a release from the Veteran for records of private treatment for PTSD and depression he received from M.C., a licensed marriage and family therapist.  VA made two attempts to obtain the records; the RO notified the Veteran that such attempts were unsuccessful and requested the Veteran obtain and submit the records himself.  A letter dated in November 2014 again asked the Veteran to provide releases for VA to obtain any records of private treatment he received for his psychiatric disabilities since service, or to obtain and submit the records himself; he has not responded by providing such releases.  The Board finds that further attempts to obtain any outstanding records of private psychiatric treatment the Veteran has identified would be futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  

The RO did not arrange for a VA examination/opinion as to the claim of service connection for a psychiatric disability, to include PTSD, because such was not necessary.  Absent evidence of combat (denied by the Veteran during his personal hearing), corroboration of a non-combat stressor, or any competent (medical) evidence suggesting that the Veteran had a disease or injury in service that is related to his claimed disabilities, or that such disability may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  
  
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  If a stressor is related to combat, then the Veteran's testimony alone is sufficient to establish the occurrence of this particular stressor.  The Veteran's written statements and oral testimony are clear that his stressors are not related to combat and are not related to fear of hostile military or terrorist activity.

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's DD Form 214 does not indicate a primary specialty, but service personnel and medical records reflect that he served as a fireman apprentice on the USCGC Blackhaw and that he later served as a fireman.  

On January 1977 service enlistment examination, psychiatric evaluation was normal.  In an associated report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

An October 1977 STR notes the Veteran's reports of "wanting out" of the Guard at any cost, and that his threats seem sincere.  The assessment was "no psychiatric disorder."  

An October 1977 service personnel record indicates that the Veteran requested discharge from the Coast Guard because he had become disenchanted with service life.  His commanding officer recommended him for separation from service.  

A December 1977 STR shows that the Veteran reported that he was willing to do whatever is necessary to get a discharge from the Coast Guard and had been trying for the past three to four months.  On mental status examination, there were no signs of neurosis or psychosis.  The impression was no mental disorder.  

Service personnel records reflect that the Veteran was assigned to the USCGC Blackhaw from April 1977 to February 1978, to USCG Station San Francisco on Yerba Buena Island from February 1978 to May 1978, and to USCG Station Mare Island from May 1978 to October 1979 with a brief period of assignment to USCG Station Lake Tahoe in 1979.  January 1978 personnel records note that the Veteran requested a transfer from the USCGC Blackhaw to a maintenance and repair team, because he was discontent with the working conditions onboard and the always fluctuating underway schedule.  The personnel records indicate that the Veteran went absent without leave (AWOL) for 2 days in January 1978, and that he reported he had conferred with a civilian psychiatrist about the problems he was experiencing while he was AWOL.  Personnel records note that he was an excellent worker but developed a strongly negative attitude toward his supervisors and assigned duties onboard the Blackhaw.  His commanding officer recommended reassignment to the group maintenance and repair team for shore duty.  

A February 1978 recommendation for convening of Medical Board indicates that a psychological evaluation of the Veteran was ordered because he threatened violent acts daily to get out of the military and had recently been absent without authority to "make his point" that he was serious about getting out of the Coast Guard.  

On September 1980 service separation examination, psychiatric evaluation was normal.  In an associated report of medical history, the Veteran denied nervous trouble of any sort, frequent trouble sleeping, and depression or excessive worry.  In a signed July 1981 termination of health record statement, the Veteran indicated that he agreed with the findings on the September 1980 service separation examination.  

A November 1980 Vallejo Independent Press newspaper article submitted by the Veteran indicates that the Coast Guard unit at Mare Island received a 33-foot search-and-rescue craft that would aid in policing the waters of San Pablo Bay, Mare Island, and the Carquinez Strait, and the Petaluma and Napa rivers.  The article noted that the Mare Island unit, which had 20 personnel, had responded to more than 400 distress calls last year.  The new craft's first emergency run was to rescue occupants of a small boat that had capsized.  One of the six drowned, and three of the others were taken aboard by a private craft.  The officer-in-charge of the unit reported that the other calls had been "fairly routine."  

In a January 2007 statement, the Veteran asserted that his stressor event in service was witnessing many dead bodies, people dying in his arms, and people he was unable to save.  He asserts that in 1986 he began to think of those events from service.  He also alleged that while assigned to USCGC Blackhaw in 1977 or 1978 he tried to catch a fellow guardsman, B.R., who fell down a hatch and was badly injured.  

January 2007 VA initial mental health assessment shows that the Veteran reported that he has had depression and sleep difficulties all his life.  It was noted that he had a long history of substance use problems.  He drank heavily until about 16 years ago and used speed and cocaine daily until 15 years ago.  He currently smokes marijuana daily.  He endorsed visual and auditory hallucinations while under the influence of stimulants.  The impression was mood disorder - not otherwise specified, and rule out PTSD.  

March 2007 VA treatment records show that the Veteran reported a history of chronic dysphoria since childhood and physical and sexual abuse as a child.  He endorsed depression, irritable mood, sleep disturbances, and a history of about 15 years of alcohol/drug abuse.  He reported that he had rescued 5 people in a boat during stormy seas in San Pablo Bay, but denied specific memories and endorsed occasionally waking up with soaked sheets a few times a year.  He reported that he underwent psychotherapy with George Peterson for a year in about 1987.  It was noted that it was unclear if the depression he feels along with amotivational state and poor concentration is related to his ongoing use of cannabis.  The diagnoses were mood disorder - not otherwise specified, and cannabis abuse.  

In a September 2007 statement, the Veteran asserted that while serving at Mare Island and Lake Tahoe in June 1978 he was involved in over 300 search and rescue cases, most of which were dealing with loss of lives or property.  His duties involved people dying in his arms or recovering a body.  During his assignment to USCG Station Lake Tahoe in August 1979 he searched for a missing person in a lake all day.  The person was found the next morning dead in his life jacket.  He stated that he could still see the dead man in his dreams.  

An undated notation in the Veteran's record indicates four stressors alleged by the Veteran:  (1) in the spring or fall of 1980, his boat was jumping 6 foot seas in the Carquinez Straight; (2) he stood in as the driver of the rescue boat during a mission to rescue a boat that ran aground in the Petaluma River Channel when 5 people were lost in the bay; (3) in late 1979 or early 1980 in San Pablo Bay, a tanker slammed into an anchored boat.  He had to pull people from the water, perform CPR, and assist bloody children.  They flipped the boat over to find a man drowned under it.  When he tried to hook the body, he missed and the body was not recovered until two weeks later; (4) in 1980, he picked up a body from a plane crash after a boat hit the submerged plane in the Suisun Bay.  The notation also indicates that the Veteran reported he was told that he could not be discharged from the Coast Guard unless he signed the report of medical history, and he meant to check "yes" instead of "don't know" on the form.  

A September 2008 VA psychiatric assessment (by a psychiatrist) shows that the Veteran endorsed anxiety and a "racing heart."  He reported he began to suspect that he had PTSD when he recently saw a television commercial listing five symptoms of PTSD, which he felt he had but could not specifically recall.  He reported that his duties in search and rescue in the Coast Guard involved saving people who were floating in the water.  He was disturbed when he had to pull dead bodies from the water, and many times he feared for his own life while he was in the rescue boat.  It was noted that although he had a stressful and traumatic military career as part of a search and rescue team, his history does not correlate with a typical PTSD presentation.  The Veteran does not have a specific traumatic event that has caused him significant fear or distress, and events from his past military work also are not causing intrusive thoughts, flashbacks, or dreams in his daily life.  He also does not exhibit any avoidant behavior of situations or people that might remind him of the events.  He is distressed from his cervical spine problems which have bothered him since his 20's and is currently causing chronic pain.  The Veteran reported a history of feeling depressed around 1987 to 1990 when he was having problems with his cervical spine, polysubstance abuse with alcohol, cocaine, speed, and marijuana, and after his divorce.  He also reported one incident when he saw "the wooly mammoth" when he was on a rescue boat during service.  It was noted that the Veteran reported using alcohol and drugs during his service to "mask the pain."  The diagnoses were psychotic disorder - not otherwise specified, anxiety disorder - not otherwise specified, and polysubstance abuse.  

An October 2008 VA treatment record notes the Veteran's reports that his past experience in the Coast Guard, when he had to pull dead bodies out of the water and swim in frigid water, is the cause of why his life has "not gone the way it should."  It was noted that on initial interview in September 2008, the Veteran did not meet the criteria for PTSD.  

A March 2009 VA treatment record notes that the Veteran was requesting that someone provide a diagnosis of PTSD to support his service connection claim.  He described his time in service as one of multiple challenges and difficulty with authorities.  He reported that he had done over 300 search and rescue missions in service.  He was disciplined and reassigned from the USCGC Blackhaw because he would not get out of his rack and his boss would go out of his way to pick on him.  He indicated that his close friend, B.R., fell into a hole and injured his hand, and the Veteran was the first down to get him.  The Veteran reported that after he got off the Blackhaw, he was put on light duty, running boats as an engineer/mechanic.  The diagnosis was personality disorder.  

A July 2010 statement by M.C. indicates that the Veteran has been his client since April 2009 and has PTSD and depression.  

July 2013 VA treatment records show that the Veteran reported stress related to boat rescues in the service, including a particular rescue mission where his team found and rescued several people.  The diagnoses were cannabis abuse, mood disorder, rule out recurrent depression, rule out cognitive disorder, and rule out PTSD.  

July and August 2013 VA treatment records show complaints of depression and memory problems.  The Veteran reported that he had been unable to shake off a particular rescue mission where his team found and rescued several people.  It was noted that his feelings and cognitions associated with the event appeared to be the fact that he was "never thanked for" his rescue services by his superiors.  The diagnoses were cannabis abuse, history of alcohol abuse in sustained full remission, rule out cognitive disorder, rule out mood disorder, and rule out PTSD.  On August 2013 follow up neuropsychological evaluation, the diagnoses were cognitive disorder - not otherwise specified, and recurrent major depressive disorder.  

September 2013 VA treatment records show a complaint of memory problems following a history of possible multiple concussions.   He reported recent stress with his mortgage and finances.  It was noted that the Veteran demonstrated clinically significant depression, anxiety, and anger during the session.  He reported nightmares, intrusive memories, and avoidance.  The diagnosis was cognitive disorder - not otherwise specified, and depression - not otherwise specified (by history).  

November 2013 VA neuropsychology assessments (by a psychology practicum student and a psychologist) show a complaint of progressive decline in short-term memory and attention over the last 2 years, increased anxiety, and a history of possible multiple concussions from riding on boats in rough seas.  He reported a history of psychological treatment beginning at age 17 when he attended counseling with his stepfather to address issues related to childhood abuse.  He also reported that he had sought psychological treatment in service in 1980 for "traumatic experiences" in the Coast Guard, described as nightmares and intrusive memories related to traumatic events during search and rescue missions, which he tried to avoid by drinking alcohol heavily.  He indicated that he was involved in nearly 300 search and rescue missions, many of which involved viewing dead bodies and experiences where his life was threatened, and he was also the first to respond to a number of car crashes where he witnessed death and severe injury.  The Veteran specifically noted 3 traumas:  (1) a rescue mission for a capsized boat when the Veteran tried to pull a body out of the water but was unable, (2) witnessing a friend fall through a deck hatch, unsuccessfully attempting to save him, and seeing him get injured and mutilated by the fall, and (3) driving a boat through 8 foot waves for 2 1/2 hours, believing that death was a real possibility.  It was noted that he shows depression/dysthymia of a long-standing nature.  He is also experiencing high levels of anxiety, both cognitively and physically.  The Veteran met the criteria for a diagnosis of PTSD with clinically significant impairment in social and occupational functioning.  It is probable that the source of his subjective cognitive complaints is either his psychiatric symptoms and/or his daily use of medical marijuana.  The diagnosis was PTSD.  It was noted that the Veteran neither demonstrated nor endorsed psychosis, and that his cognitive problems did not rise to the level of a cognitive disorder.  

December 2013 through July 2014 VA treatment records show a diagnosis of cognitive disorder, and that the Veteran participated in peer support group meetings.  

At the August 2014 videoconference hearing, the Veteran testified that his duty station performed about 400 search and rescue cases per year, and he participated in over 300 cases during a 2 1/2 year period.  He also testified that while serving aboard the USCGC Blackhaw in about July to September 1977 he tried to catch a fellow guardsman named R. who fell down a hatch and had to be removed from the boat by paramedics.  

A September 2014 private physical medicine and rehabilitation disability evaluation from R.M., M.D., shows a diagnosis of "history of approved PTSD."  

A May 2015 response from the Defense Personnel Records Information Retrieval System indicates that the 1944-1993 ship's history by the USCGC Blackhaw conducted missions of tending to aids of navigation, search and rescue, icebreaking, and law enforcement.  The history does not document the death incident as described by the Veteran.  A review of the USCG chronology of monthly events for July and August 1977 does not document the falling death of a B.R. incident as described by the Veteran.  Furthermore, the USCG enlisted personnel killed in the line-of-duty casualties listing for 1976-1978 does not document the falling death of B.R. 

A July 2015 response from the United States Coast Guard Historian's Office indicates that records related to the USCGC Blackhaw are not available from their office.  The National Archives was suggested as an alternative source.  

An August 2015 response from the National Archives indicates that no documents specific to the Veteran's claim were located.  The vessel logs of the USCGC Blackhaw for July through September 1977 are still under the custody of the United States Coast Guard.  

In a December 2015 statement, the Veteran asserted that the signature on the July 1981 termination of health record statement is a forgery.  

The Veteran has reported multiple stressor events that allegedly occurred during his service.  Essentially his alleged stressors include (1) participation in over 300 search-and-rescue missions that involved seeing many dead and injured people, people dying in his arms, and being unable to save others; (2) being unable to catch a fellow guardsman, B.R., who fell down a hatch and was seriously injured; and (3) participating in operations on small boats in 8-foot high waves during stormy conditions.   

In September 2007, the RO made a formal finding that the record contained insufficient information to verify the Veteran's claimed stressors.  With respect to the Veteran's alleged stressors of participating in over 300 search-and-rescue missions and operating small boats in stormy conditions, the preponderance of the evidence is against a finding that the Veteran participated in the search and rescue missions.  The Veteran's personnel records reflect that he served as a fireman's apprentice and then as a fireman in service and that he sought reassignment to shore duty in a maintenance and repair team because he was discontented with the working conditions onboard the USCGC Blackhaw and the always fluctuating underway schedule.  It appears that the Veteran was reassigned to such duty at USCG Station Mare Island.  Notably, his service personnel records do not reflect that he served as a seaman, that he received any awards for lifesaving, or that he was assigned duties that involved search-and-rescue missions.  

The evidence of record, including the November 1980 newspaper article, does not reflect that the Veteran actually participated in search-and-rescue missions as alleged.  Notably, the newspaper article includes a statement from the officer-in-charge of the Mare Island unit that tends to show that most of the more than 400 distress calls the unit responded to the prior year were "fairly routine," a characterization in sharp contrast to the Veteran's accounts.  Significantly, service personnel records show that the Veteran served as a fireman, had strong objections to duties involving an always fluctuating underway schedule, and he sought reassignment to shore duty in a maintenance and repair unit.  These facts weigh against finding that he participated in the search-and-rescue missions during his assignment to USCG Station Mare Island and USCG Station Lake Tahoe.  As the Veteran's accounts of his participation in search-and-rescue missions involving loss of life and injury to others, and participation in operations on small boats in high seas, are inconsistent with the objective evidence of record, including his service personnel records, the Board finds his accounts not credible.  Consequently, such accounts cannot serve as a valid underlying basis for a diagnosis of PTSD.  

In October 2015, the RO issued a formal finding that the Veteran's stressor of witnessing a fellow shipmate fall through a hatch and get injured in July, August, or September 1977 could not be corroborated based on the information available.  

The Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy.  Consequently, his alleged stressors for a diagnosis of PTSD must be corroborated by credible supporting evidence.  However, his non-combat stressors are not corroborated, and he has not received a diagnosis of PTSD that is based on a stressor that is corroborated.  

The Board observes that the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not apply in this case given the circumstances of the Veteran's service and the nature of his allegations.  

As noted above, a private treatment record from M.C. and a November 2013 VA neuropsychology assessment do show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's accounts of stressor events that are unsupported or deemed not credible.  A medical opinion premised upon an unsubstantiated (or incredible) stressor event is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (19993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, these diagnoses lack probative value.  

PTSD is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of PTSD is a matter of medical complexity.  Therefore, his statements as to the diagnosis and etiology of PTSD do not constitute probative evidence in the matter.  

In summary, the record does not show that the Veteran engaged in combat with the enemy, the alleged non-combat stressor events are either not corroborated or not credible, and there is no valid diagnosis of PTSD based upon any verified stressor.  The threshold requirements for establishing service connection for PTSD are not met, and service connection for such disability is not warranted.  

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  The record reflects diagnoses of cannabis and polysubstance abuse, alcohol abuse in sustained full remission, personality disorder, depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder.  Regarding alcohol, cannabis, and polysubstance abuse, the Veteran reports that he began using alcohol and drugs during service.  On September 1980 service separation examination, psychiatric evaluation was normal.  The STRs and personnel records are silent for any notations of alcohol, cannabis, or polysubstance abuse.  Therefore, the evidence does not show that the Veteran's alcohol, cannabis, and polysubstance abuse manifested in service.  Regardless, under 38 U.S.C.A. §§ 105(a) and 1110, compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that his alcohol, cannabis, and polysubstance abuse can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for alcohol, cannabis, and/or polysubstance abuse is not warranted.  

As to the diagnosis of personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).  

As to the Veteran's other diagnosed psychiatric disabilities (depression, mood disorder, anxiety disorder, and cognitive disorder), the Veteran asserts that he began to have psychiatric symtpoms in service.  However, the STRs do not show any complaints, treatment, findings, or diagnosis related to any psychiatric disability.  Notably, psychiatric evaluations in October 1977 and on September 1980 service separation examination did not find any psychiatric disorder.  In a signed July 1981 statement, the Veteran indicated that he agreed with the findings on the September 1980 separation examination.  Although the Veteran contends that his signature on the July 1981 form was forged, he has not submitted any evidence corroborating that contention.  Notwithstanding, the preponderance of the evidence does not weigh in favor of a finding of service connection.  Accordingly, service connection for depression, mood disorder, anxiety disorder, and/or cognitive disorder on the basis that such became manifest in service, or based on continuity of symptomatology, is not warranted.  

Regarding whether or not the depression, mood disorder, anxiety disorder, and cognitive disorder are somehow otherwise related to his service, the competent evidence of record tends to show otherwise.  A September 2008 VA psychiatric assessment indicates that the Veteran reported a history of feeling depressed around 1987 to 1990 when he was having problems with his cervical spine, polysubstance abuse with alcohol, cocaine, speed, and marijuana, and after his divorce.  A November 2013 neuropsychological assessment, which did not find a cognitive disorder, notes that it is probable that the source of the Veteran's subjective cognitive complaints is either his psychiatric symptoms and/or his daily use of medical marijuana.  Such evidence does not tend to show that the Veteran's depression, mood disorder, anxiety disorder, and/or cognitive disorder may be related to his service.  Furthermore, to the extent that the Veteran alleges such psychiatric disabilities are related to the alleged stressor events discussed above, the Board has found the Veteran's accounts to be uncorroborated, incapable of corroboration, or not credible.  

Additionally, there is no evidence that the Veteran suffered from a psychosis that was compensably disabling within a year of his separation from service.  Accordingly, service connection for a psychosis on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, to include PTSD; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  



ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


